DOMENGEAUX, Judge.
This case was consolidated at trial with Mott v. Babin Motors, Inc., et al, 451 So.2d 632 (La.App. 3rd Cir.1984) (No. 83-564), and remains as such on appeal. Appellant Slay devolutively appealed the judgment of the trial court; however, appellant Slay has neither filed an appellate brief on his behalf nor did appellant appear in person or through counsel when the case was called for argument. Therefore, the appeal is considered abandoned and accordingly dismissed with appellate costs against the appellant. Woods v. Woods, 128 So.2d 796 (La.App. 3rd Cir.1961); Paul v. Rimrock Tidelands, Inc., 128 So.2d 443 (La.App. 3rd Cir.1961); La.C.C.P. Art. 2164.
DECREE
For the above and foregoing reasons, the judgment of the trial court is affirmed, with appellate costs assessed against appellant.
AFFIRMED.